UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7308



LEE WAYNE HUNT,

                                              Plaintiff - Appellant,

          versus


PATRICIA L. CHAVIS; ROGER THOMPSON; EMILIO
PAGAN; SAMUEL SMITH,

                                           Defendants - Appellees,
          and


DANIEL L. STIENEKE,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-942-5-F)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lee Wayne Hunt, Appellant Pro Se. William McBlief, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lee Wayne Hunt appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny Hunt’s motion for ap-

pointment of counsel and affirm on the reasoning of the district

court.   See Hunt v. Chavis, No. CA-98-942-5-F (E.D.N.C. Aug. 25,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2